Exhibit DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements Dollars in thousands except per share amounts The Unaudited Pro Forma Condensed Combined Financial Statements (the “Pro Forma Statements” ) presented below are derived from the historical consolidated financial statements of Digital Power Corporation ( “DPW” ) and Microphase Corporation ( “MPC” ). The Pro Forma Statements are prepared as a business combination reflecting DPW's acquisition of a 57.7% controlling interest in MPC (the “Acquisition” ) and as if the Acquisition had been completed on January 1,2016 for statement of income purposes and on March 31, 2017 for balance sheet purposes. The Pro Forma Statements do not give effect to the realization of any expected cost savings or other synergies from the Acquisition as a result of restructuring activities and other cost savings initiatives. The pro forma amounts have been developed from (a) the audited consolidated financial statements of DPW contained in its Annual Report on Form 10-K for the year ended December 31, 2016 and the unaudited consolidated financial statements of DPW contained in its Quarterly Report on Form 10-Q for the three months ended March 31, 2017, and (b) the audited consolidated financial statements of MPC contained in its Annual Report on Form 10-K for the year ended June 30, 2016 and the unaudited consolidated financial statements of MPC contained in its Quarterly Reports on Form 10-Q for the (i) nine months ended March 31, 2017, (ii) six months ended December 31, 2016 and (iii) three months ended September 30, 2016. Historical results of MPC have been adjusted to reclassify certain amounts to conform to DPW’s presentation. The Pro Forma Statements have been prepared to reflect adjustments to our historical consolidated financial information that are (i) directly attributable to the acquisition, (ii) factually supportable and (iii) with respect to the Unaudited Pro Forma Condensed Combined Statement of Income, expected to have a continuing impact on our results. Under accounting for business combinations, the assets and liabilities of MPC were recorded at their respective fair values as of the date of the acquisition, June 2, 2017. DPW has not obtained third-party valuations of MPC’s assets and liabilities. The values of MPC’s assets and liabilities are based on preliminary valuations, as allowed by U.S. generally accepted accounting principles, and are subject to adjustment as additional information is obtained. We cannot provide any assurance that such adjustments will not result in a material change. The Pro Forma Statements are provided for illustrative purposes only and do not purport to represent what the actual consolidated results of operations or the consolidated financial position of DPW would have been had the MPC acquisition occurred on the dates assumed, nor are they necessarily indicative of future consolidated results of operations or consolidated financial position. The Pro Forma Statements should be read in conjunction with the separate historical consolidated financial statements and accompanying notes of DPW and MPC. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2016 Historical Pro Forma DPW MICROPHASE Adjustments Combined Revenues $ 7,596 $ 6,588 $ - $ 14,184 Cost of revenues 4,890 4,360 - 9,250 Gross profit 2,706 2,228 - 4,934 Operating expenses Engineering and product development 709 911 - 1,620 Selling and marketing 916 - - 916 Selling, General and Administrative Expenses - 3,439 - 3,439 General and administrative 2,300 - - 2,300 Total operating expenses 3,925 4,350 - 8,275 Operating loss ) ) - ) Other (expense) income Loss on settlement of liabilities - ) - ) Interest (expense) income, net 77 ) - ) Other expense, net - ) 450 (b1) 2 Total other (expense) income 77 ) 450 ) Loss before income taxes ) ) 450 ) Income tax (benefit) expense ) 12 - (8 ) Net loss ) ) 450 ) Less: Net loss attributable to non-controlling interest - - (b2) Net loss attributable to Registrant $ ) $ ) $ 1,619 $ ) Basic and diluted net loss per share attributable to Registrant $ ) $ ) $ ) Weighted average number of shares used in per share calculations (in thousands) 6,917 2,059 8,759 (c) The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statements. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF COMPREHENSIVE LOSS FOR THE YEAR ENDED DECEMBER 31, 2016 Historical Pro Forma DPW MICROPHASE Adjustments Combined Comprehensive income (loss) Net loss attributable to Registrant $ ) $ ) $ $ ) Net unrealized gain on marketable securities - 364 - 364 Change in foreign currency translation adjustment ) - - ) Total comprehensive loss $ ) $ ) $ $ ) The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statements. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2017 Historical Pro Forma DPW MICROPHASE Adjustments Combined Revenues $ 1,628 $ 1,066 $ - $ 2,694 Cost of revenues 920 801 - 1,721 Gross profit 708 265 - 973 Operating expenses Engineering and product development 227 173 - 400 Selling and marketing 295 - - 295 Selling, general and administrative - 1,129 ) (b3) 699 General and administrative 973 - - 973 Total operating expenses 1,495 1,302 ) 2,367 Operating loss ) ) 430 ) Other (expense) income Interest (expense) income, net ) ) - ) Other expense, net - 3 - 3 Total other (expense) income ) ) - ) Net loss ) ) 430 ) Less: Net loss attributable to non-controlling interest - - (b2) 317 Net loss attributable to Registrant $ ) $ ) $ 747 $ ) Basic and diluted net loss per share attributable to Registrant $ ) $ ) $ ) Weighted average number of shares used in per share calculations (in thousands) 8,383 2,428 10,225 (c) The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statement. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED STATEMENT OF COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2017 Historical Pro Forma DPW MICROPHASE Adjustments Combined Comprehensive income (loss) Net loss attributable to Registrant $ ) $ ) $ 747 $ ) Net unrealized gain on marketable securities - 130 - 130 Change in foreign currency translation adjustment 21 - - 21 Total comprehensive loss $ ) $ ) $ 747 $ ) The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statement. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET AS OF MARCH 31, 2017 Historical Pro Forma DPW MICROPHASE Adjustments Combined ASSETS: CURRENT ASSETS Cash and cash equivalents $ 1,138 $ 18 $ - $ 1,156 Accounts receivable, net 1,030 340 - 1,370 Due from related parties - 33 - 33 Inventories, net 937 703 - 1,640 Prepaid expenses and other current assets 272 161 - 433 Total current assets 3,377 1,255 - 4,632 Property and equipment, net 543 105 - 648 OTHER ASSETS Restricted cash - 100 - 100 Investment - related parties, net of original issue discount of $68 1,653 - - 1,653 Other investments 20 - - 20 Marketable securities - 676 ) (a4) 455 Deposits on purchase - 1,000 ) (a3) - Deposits and loans 112 43 - 155 Goodwill - - (a) Intangible assets - 97 - 97 Total other assets 1,785 1,916 Total Assets $ 5,705 $ 3,276 $ $ The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statement. DIGITAL POWER CORPORATION AND SUBSIDIARIES Unaudited Pro Forma Condensed Combined Financial Statements - Continued Dollars in thousands except per share amounts DIGITAL POWER CORPORATION AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET - CONTINUED AS OF MARCH 31, 2017 Historical Pro Forma DPW MICROPHASE Adjustments Combined LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 896 $ 792 $ - $ 1,688 Accounts payable - related parties 28 - - 28 Accrued liabilities - 1,254 ) (a5) 804 Note payables - related parties 250 393 - 643 Note payables 220 - 450 (a5) 670 Advances from customers and deferred revenue - 73 - 73 Credit facility – revolving loan - 903 - 903 Equity Lines of Credit - 38 - 38 Other termed debts - 14 - 14 Other current liabilities 448 726 - 1,174 Total current liabilities 1,842 4,193 - Long term convertible notes 78 - - 78 Other termed debts, net of current portion - 318 - 318 Notes payable – related parties, net of current portion - 180 - 180 Equity lines of credit, net of current portion - 273 - 273 Deferred lease obligation - 105 - 105 Total liabilities 1,920 5,069 - COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY Preferred shares issued - 1,538 ) (a2) - Common shares issued - Additional paid-in capital 17,736 13,450 ) (a2) (a1) Accumulated deficit ) ) 17,257 (a2) ) Accumulated other comprehensive loss ) 476 ) (a2) ) Non-controlling interest - - (a1) Total shareholders' equity 3,785 ) Total Liabilities and Shareholders' Equity $ 5,705 $ 3,276 $ 4,189 $ The accompanying notes are an integral part of the Unaudited Pro Forma Condensed Combined Financial Statement. DIGITAL POWER CORPORATION AND SUBSIDIARIES Notes to Unaudited Pro Forma Condensed Combined Financial Statements Dollars in thousands except per share amounts Note 1. Basis of Presentation The accompanying Unaudited Pro Forma Condensed Combined Financial Statements (the “Pro Forma Statements” ) present the pro forma combined consolidated financial position and results of operations of the combined company based upon the historical consolidated financial statements of Digital Power Corporation ( “DPW” ) and Microphase Corporation, a Delaware corporation ( “MPC” ), after giving effect to DPW's acquisition of a 57.7% controlling interest in MPC (the “Acquisition” ) and adjustments described in these footnotes, and are intended to reflect the impact of the Acquisition on DPW. On April 28, 2017, DPW entered into a Share Exchange Agreement (the “Agreement” ) with MPC; Microphase Holding Company LLC, a limited liability company organized under the laws of Connecticut ( “MHC” ) and certain stockholders.Closing of the transaction occurred on June 2, 2017. Upon the terms and subject to the conditions set forth in the Agreement, the Company acquired 1,603,434 shares of the issued and outstanding common stock of MPC from the stockholders in exchange for the issuance by DPW of: (i) an aggregate of 2,600,000 shares of common stock, no par value, of DPW, comprised of 1,842,448 shares of DPW common stock and 378,776 shares of DPW Series D preferred stock, which shares of DPW Series D preferred stock are, subject to shareholder approval, convertible into an aggregate of 757,552 shares of DPW common stock and (ii) warrants to purchase an aggregate of 1,000,000 shares of DPW common stock. The assets and liabilities of MPC have been reflected on the opening balance sheet. Long-lived assets such as property, plant and equipment reflect a value that a market participant would spend to replace the assets, which takes into account changes in technology, usage, and relative obsolescence of the assets. This approach often results in differences, sometimes material, from recorded book values even if, absent the acquisition, the assets would be neither increased in value nor impaired. In addition, assets and liabilities that would not usually be recorded in ordinary operations will be recorded at their acquisition values (e.g., customer relationships that were developed by the acquired company). Debt instruments and investments are valued in relation to current market conditions and other assets and liabilities are valued based on the acquiring company's estimates. After all identifiable assets and liabilities are valued, the remainder of the purchase price is recorded as goodwill. These values are subject to adjustment for up to one year after the close of the transaction as additional information is obtained. The accompanying Pro Forma Statements are presented for illustrative purposes only and do not give effect to any cost savings, revenue synergies or restructuring costs which may result from the integration of DPW's and MPC's operations. The accompanying Pro Forma Statements have been adjusted to reflect adjustments to our historical consolidated financial information that are (i) directly attributable to the acquisition, (ii) factually supportable and (iii) to reclassify certain MPC items to conform to DPW’s presentation. The Unaudited Pro Forma Combined Statements of Income reflect the MPC Acquisition as if it had been completed on January 1, 2016. The Unaudited Pro Forma Condensed Combined Balance Sheet reflects the merger as if it was completed on March 31, 2017. DIGITAL POWER CORPORATION AND SUBSIDIARIES Notes to Unaudited Pro Forma Condense d Combined Financial Statements - Continued Dollars in thousands except per share amounts Note 2. Pro Forma Adjustments (a) This entry reflects the preliminary allocation of the purchase price to identifiable net assets acquired and the excess purchase price to Goodwill as follows: Additional Non-Controlling Paid-In Capital Interest Total Aggregate value of DPW shares and warrants issued to MPC shareholders $ $ (a1) Aggregate value of non-controlling interest of MPC shareholders $ $ (a1) Book value of net assets acquired MPC's equity $ ) (a2) Elimination of deposits on purchase ) (a3) Preliminary fair value adjustment of MPC: Marketable securities ) (a4) Accrued liabilities (a5) Note payables ) (a5) Preliminary estimate of fair value of identifiable net assets (liabilities) acquired ) Goodwill $ (a) (a1) The purchase price allocation included within these Pro Forma Statements is based upon an estimated fair value of MPC of $2,346, of which $1,451 is allocated to the purchase price of a 56.4% interest in MPC and $945 is allocated to the 43.6% non-controlling interest, calculated as follows: MPC shares acquired on June 2, 2017 1,603,434 Exchange ratio DPW shares issued 1 2,600,000 Price per share 2 $ Aggregate value of DPW shares issued $ Aggregate value of DPW warrants issued $ Aggregate value of DPW shares and warrants issued $ MPC shares outstanding at June 2, 2017 Exchange ratio Price per share $ Aggregate value of MPC outstanding shares $ Aggregate value of DPW shares issued $ ) Aggregate value of non-controlling interest of MPC shareholders $ Balance to additional paid-in capital $ DIGITAL POWER CORPORATION AND SUBSIDIARIES Notes to Unaudited Pro Forma Condense d Combined Financial Statements - Continued Dollars in thousands except per share amounts 1 DPW shares issued includes: (i) 1,842,448 shares of DPW common stock and (ii) 757,552 shares of DPW common stock issuable upon conversion of 378,776 shares of DPW preferred stock. 2 Price per share is based on the closing price of DPW common stock on the day of acquisition, June 2, 2017. (a2) The Pro Forma Balance Sheet has been adjusted to eliminate the historical shareholders' equity accounts of MPC. (a3) The Pro Forma Balance Sheet has been adjusted to reflect the elimination of MPC's historical deposits on purchase for the future acquisition of Dynamac’s Test & Measurement business. (a4) The Pro Forma Balance Sheet has been adjusted to report MPC's investment in marketable securities at fair value. (a5) The Pro Forma Balance Sheet has been adjusted to record the promissory note issued by MPC in the principal face amount of $450,000 in settlement of accrued professional fees. (b) The Pro Forma Statements of Income include the results of MPCs operations and have been adjusted to reflect notes b1 through b3. (b1) The Pro Forma Statements of Income have been adjusted to eliminate expenses directly attributed to the Test & Measurement business. On January 21, 2016, Microphase Instruments LLC, a subsidiary of MPC, entered into a Purchase Agreement with Dynamac, Inc. ( "Dynamac" ), pursuant to which MPC agreed to acquire certain assets in a line of proprietary RF and microwave test and measurement products, as well as related intellectual property. On November 2, 2016, MPC entered into a First Amendment to Purchase Agreement with Dynamac and MPC issued 1,000 shares of common stock, valued at $450, to Dynamac. DPW has recorded a corresponding adjustment to the fair value of MPC's deposits on purchase (see note a3). (b2) The Pro Forma Statements of Income have been adjusted to report MPC's 42.3% non-controlling interest (see note a1). (b3) The Pro Forma Statements of Income have been adjusted to eliminate $430 of deferred offering costs that MPC had incurred during the three months ended March 31, 2017 for a contemplated initial public offering. (c) The Pro forma combined basic and diluted earnings per common share are based on the historical DPW weighted average shares outstanding, adjusted to assume the common shares issued by DPW (see note a1) pursuant to the terms of the Share Exchange Agreement with MPC were outstanding for the entire period presented. The calculation of basic and diluted earnings per share excludes the potential common stock issuable upon conversion of the preferred stock as the effect of the potential conversion is anti-dilutive due to DPW’s net loss position for all periods presented. Pro forma combined earnings per common share are calculated using net income attributable to DPW for the year ended December 31, 2016 and for the three months ended March 31, 2017. DIGITAL POWER CORPORATION AND SUBSIDIARIES Notes to Unaudited Pro Forma Condense d Combined Financial Statements - Continued Dollars in thousands except per share amounts Pro forma combined basic and diluted earnings per common share are calculated as follows (shares in thousands): For the Year Ended December 31, 2016 DPW weighted average shares outstanding at December 31, 2016 DPW common shares issued for acquisition of controlling interest in MPC (a1) Pro Forma Combined weighted average shares outstanding at December 31, 2016 For the Three Months Ended March 31, 2017 DPW weighted average shares outstanding at March 31, 2017 DPW common shares issued for acquisition of controlling interest in MPC (a1) Pro Forma Combined weighted average shares outstanding at March 31, 2017 Note 3. Federal Incom e Tax Consequences of the Acquisition The Pro Forma Statements assume that the Acquisition, which was structured as a share exchange between DPW, MPC and certain shareholders of MPC, qualifies as a tax-free reorganization for federal income tax purposes.
